Mangano, J.,
dissents and votes to reduce the sentence to a period of probation, with the following memorandum: Defendant’s sentence should be reduced to five years’ probation, with the condition that he remain in and complete the residential drug treatment program at Samaritan House, in which he was enrolled prior to sentence and has remained since execution of the sentence was stayed. Although I recognize the seriousness of the instant offense, I also recognize that defendant’s criminal conduct has been closely related to his drug abuse. I believe that recent efforts by defendant at drug treatment, including his apparently successful participation in the residential program at Samaritan House for more than one year, have shown a real and sincere attempt on his part at rehabilitation. To affirm defendant’s *904sentence of imprisonment at this time might well jeopardize whatever progress toward rehabilitation he has been able to achieve.